Brazil
congratulates you, Sir, on your election as President of
the General Assembly at its fifty-fourth session. Your
personal record in defence of democracy and human
rights, which was forged in the struggle of the people of
Namibia for liberty and self-determination, offers an
inspiring example for our work.
4


As a sister nation of Uruguay, we take pride in the
work done by your predecessor, my friend, Minister Didier
Opertti. I would like to express the appreciation and
gratitude of the Brazilian Government for his decisive role
in presiding over the fifty-third session.
Secretary-General Kofi Annan is equally deserving of
special recognition. In these times of far-reaching and
uncharted challenges before the international community,
his sense of proportion and the strength of his serene
leadership have been valuable aids in the search for realistic
and innovative solutions. We appreciate and support his
endeavours in the cause of peace, development and justice.
The Brazilian Government warmly greets the
admission of Kiribati, Nauru and Tonga, which have just
joined the United Nations family.
Year after year, for over half a century, we have
gathered here to discuss and debate the issues of our time.
Year after year, the representatives of the Member countries
of the United Nations have come to this rostrum to set forth
their vision of global affairs and to provide analysis and to
propose solutions.
As the requirements of our societies become ever
greater over time, there grows a sense of an ever-widening
gulf between our words and our deeds, a distance that
serves only to feed the scepticism of some and the
pessimism of others.
Whenever an unfolding crisis and its human tragedy
break through international indifference and become
newsworthy, it is to the United Nations that the public
opinion of our countries looks for meaningful answers.
Unfortunately, however, the international community
feels compelled to act in a coordinated fashion, mobilizing
the necessary resources and political will, only when long-
festering problems threaten to get out of hand, making a
satisfactory solution all the more difficult.
The upshot is a sense of frustration and impatience
towards the United Nations. This may be because the
necessary initiatives are in the end adopted outside the
United Nations framework, as was the case in Kosovo. Or
it may be because the measures agreed are not up to the
concrete needs, as we have seen in East Timor. Or it may
even be because the United Nations finds itself once again
confronted, as in Angola, with well-known conflicts of
catastrophic proportions that the international community
has failed to address in a timely manner.
Why is it that certain predicaments generate intense
mobilization of ways and means, but not others? Why
does human suffering in some parts of the globe fuel
greater indignation than when it takes place elsewhere?
The plight of Angola and that of East Timor offer two
glaring examples of what amounts to a clear pattern of
one-sided and unequal attention.
In Angola, UNITA’s refusal to abide by the Lusaka
Protocol and hardened positions threaten to rekindle in all
its intensity the same civil war that over a quarter of a
century has caused incalculable suffering to millions in
that country, particularly the defenceless and the deprived.
In Angola, which has special bonds with Brazil, the
international community is squarely faced — despite the
limited international press coverage — with an immense
political challenge and a humanitarian disaster of
shocking proportions. Urgent and priority action is called
for. The Security Council can no longer allow its
resolutions to be blatantly ignored, as has been the case.
No less urgent — and in this case the United
Nations is now actively engaged — is the task of helping
guarantee the right of the East Timorese people to decide
their own future as an independent nation, a decision
unmistakably voiced in a free ballot. Brazilian society,
which shares linguistic, cultural and historic ties with the
Timorese, joined in their rejoicing when the vote returned
a resounding verdict for independence. There was
consternation in Brazil at the violence against our brothers
in East Timor and at the loss of innocent lives that
followed.
Brazil cannot accept, nor can Brazilian citizens
understand, that the self-determination of the Timorese
people is not fully assured. We therefore believe that the
multinational force authorized by the Security Council —
a force in which Brazil was determined to participate
from the very outset — will put a stop to the atrocities
committed since the popular ballot and will be able to
re-establish the necessary conditions for a peaceful
transition to independence.
Over the past decade, Latin America, long viewed as
a land of backwardness and dictatorships, has fashioned
a new international image for itself through the
transformations it has undergone. The return to
democracy in our countries has had a decisive role in this,
as did our important achievements in fostering respect for
human rights — although much remains to be done. The
adoption of consistent economic policies, in turn, has
5


made it possible to overcome the endless dilemmas that had
ensnared us, and to put an end to the inflationary spiral that
had brought so much uncertainty and injustice to our
citizens.
Let there be no doubt that the difficulties that we
experienced, on and off, throughout 1999 will not cause us
to lose faith and relinquish our achievements. For a few
days, or maybe weeks, at the beginning of the year, Brazil
was dubbed by some “the sick man of Latin America”. It
was thought that we might slip back into the trap of high
inflation, that we would experience deep recession, that we
would once again resort to the panacea of stoking short-
term growth and return to the old boom-and-bust cycles of
the past.
Yet we have arrived at the end of the century with an
inflation rate under 8 per cent. We fully expect to embark
on a course of sustained annual growth of more than 4 per
cent and are set to bring to completion a large-scale
modernization programme by means of important reforms
in tax, fiscal and social security matters. President Fernando
Henrique Cardoso will not flinch in his determination to lay
the groundwork for our country to become modern,
economically fit and dynamic, as well as socially more just
and politically mature.
With the advent of democracy, Brazil and Argentina
have developed the solid friendship that binds our peoples,
and have over a short space of time built a lasting
monument to integration. Our bilateral agreements in the
field of nuclear cooperation are exemplary and a stabilizing
force in the region and worldwide. The Southern Cone
Common Market (MERCOSUR) — which our two
countries joined Paraguay and Uruguay in establishing and
with which the democracies of Bolivia and Chile have
associated themselves — has fundamentally altered the
economic face of the hemisphere and indeed of the world.
Our integration process is not directed against anyone, but,
on the contrary, seeks to strengthen our historical ties both
within and beyond the Americas. Both individually and
within the framework of MERCOSUR our countries have
become a powerful force in the drive to set the international
trade system on a more open, balanced course, one that no
longer aids and abets protectionist privileges at the expense,
more often than not, of developing countries.
Democracy has made it possible for the countries of
Latin America to provide mutual assistance — without
undue and unsolicited foreign interference and in a spirit of
collaboration — whenever there is a jointly perceived threat
to the institutional stability of one of them. Thanks to
democracy, the countries of our region have successfully
solved disputes that for long disturbed the harmony of the
more peaceful and stable of continents. At the end of last
year, Ecuador and Peru, with the diplomatic support of
Brazil, Argentina, Chile and the United States, signed in
Brasilia the agreements that put an end to their long-
running boundary dispute. Thus, despite all manner of
difficulties, Latin America is transforming itself into a
tightly knit entity that is politically, economically and
socially integrated.
It is in this spirit of integration, and in the abiding
awareness that we belong to one family, that Brazil feels
closely attuned to the various efforts at renewal under
way in the region. The elections scheduled for next
October in Argentina will no doubt confirm the political
vitality of this great neighbour of ours and guarantee the
necessary economic conditions for stability and
reinvigorated growth. These same favourable expectations,
we are sure, will be fulfilled at the elections to be held in
Chile and in Uruguay this year, and in Mexico next year.
Their outcome will most certainly underline the
democratic character of Latin America.
The political and economic achievements of Bolivia
since the 1980s in overcoming obstacles that 20 years ago
seemed insurmountable are a further indication of how
much our region has changed for the better. Peru as well
has gained international recognition through its
resounding successes in reversing the adverse economic
trends of past decades and in the war against terrorism
and drug trafficking. This capacity to overcome obstacles
is equally noticeable in Ecuador, where, with the support
of international financial institutions, political forces
will — through democratic and constitutional channels —
undertake the needed reforms to overcome the present
crisis. Paraguay, in turn, successfully dealt with a delicate
political crisis at the beginning of this year and is moving
steadily along the road of democratic institution-building
and economic development. Brazil, as always, will
continue to decisively support Paraguay in that endeavour.
Guyana provides a further demonstration, not only
of our commitment to upholding and fostering democratic
values, but equally of the integrationist spirit that inspires
us. It is our hope that Suriname will join in the efforts
and achievements of the region in bringing about these
positive changes. The transformations that Venezuela is
undergoing have drawn great international attention. This
process of change must be respected, for it clearly and
legitimately reflects the Venezuelan people’s desire for
renewal. The expression of this aspiration through
6


institutional channels is the best guarantee that the changes
under way will stay on the track of respect for the norms,
rights and duties that define democracy.
Brazil is also confident that the Government of
President Andrés Pastrana, in Colombia, will persevere in
its endeavours to bring peace to this kindred nation. Undue
foreign interference would only aggravate an already
complex situation, which it is up to the Colombians
themselves to overcome.
It is on the success of our neighbours, in which we
trust, that hinges the success of the Brazilian people and its
Government in solving their own problems and in
overcoming their own challenges, which are neither few nor
small.
Organized crime and drug trafficking today pose a
major challenge to democratic societies. They clearly
represent a serious threat to the security of national
institutions and to citizens directly, who pay with their own
lives the intolerable price for this scourge of our times. The
spiralling stockpile of and trade in small arms is closely
linked to organized crime and drug trafficking. As its
citizens find their lives daily at risk because of contraband
firearms, Brazil gives the utmost priority to tackling this
question. At the regional level we approved the important
Inter-American Convention on Transparency in
Conventional Weapons Acquisitions. We would like this
Assembly to endorse the proposal to hold an international
conference on illicit arms trafficking in all its aspects.
Similarly, Brazil attaches considerable importance to the
work being done on a draft convention against transnational
organized crime.
In turn, the continued existence of weapons of mass
destruction remains a threat to the security and even the
survival of humankind.
All actions contrary to the aims of the
non-proliferation regime should be firmly condemned by
the international community. At the same time, it behooves
the nuclear-armed States, as well as the threshold States, to
move towards the complete and irreversible elimination of
nuclear armaments. For this reason, Brazil, Egypt, Ireland,
Mexico, New Zealand, South Africa and Sweden will once
again submit, at this session, a draft resolution on a new
agenda for nuclear disarmament. The draft resolution,
which seeks to pave the way for a constructive dialogue on
this issue, is grounded on a realistic and balanced appraisal
of the nature of the nuclear disarmament process.
Our countries’ democratic institutions and the
international organizations, particularly the United
Nations, face fundamental challenges today. Our countries
are confronted daily with economic difficulties and acute
social grievances, such as poverty and extremes of
inequality, which heighten impatience: impatience with
economies unable to grow at a rate compatible with faster
improvement of the well-being of societies; impatience in
the face of vulnerability to crises and to turbulence in
international markets; and impatience with political
processes that sometimes appear slow to respond to the
legitimate and pressing demands of citizens. It is vital,
however, that this collective impatience be voiced and
guided through democratic channels.
Brazil’s commitment to democratic institutions and
to the primacy of law also applies to international
relations. At the outset of his second term of office, to
which he was elected last October by an absolute majority
of Brazilian voters, President Fernando Henrique Cardoso
made it clear that:
“The rule of law is the only admissible
foundation for the international order. Should
unilateralism and the use of force come to be
accepted as organizing principles of international
relations, in the long term it will be more rational to
side with the instruments of power politics rather
than to strive for order and to abide by law. If we
are to see a truly new world order emerge, one of its
cornerstones must be the acceptance that multilateral
institutions — not least the Security Council — are
the source of legality and legitimacy for those
actions that guarantee peace and the peaceful
resolution of disputes”.
Our societies await, again with increasing
impatience, seeing multilateral organizations, and in
particular the United Nations, show themselves to be up
to the challenge of playing a meaningful — in fact,
crucial — role in establishing an international order
attuned to the shared aspirations and values of humankind
as a whole.
The road ahead calls for renewal and change. If the
Governments of the world desire a strong and effective
United Nations, they must not only change how they
think and act with respect to this Organization, but they
must also think and act to bring about change in the
Organization. This is what is at stake. This is the
challenge before us.